Citation Nr: 0728447	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  06-06 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for retinitis 
pigmentosa (RP).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from November 1984 
to February 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating action issued by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).  The RO denied the appellant's 
application to reopen his claim of entitlement to service 
connection for retinitis pigmentosa (RP).

The appellant's claim for service connection for RP was 
originally denied in a June 1988 rating decision.  The 
appellant was notified the same month and did not appeal.  No 
collateral challenge of that rating decision been raised by 
the appellant.   The June 1988 rating decision, therefore, 
represents the last final action on the merits of the direct 
service claim.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The 
June 1988 rating action also represents the last final 
decision on any basis as to the issue of entitlement to 
service connection for RP.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In its December 2004 rating action, the RO indicated that the 
appellant's claim of entitlement to service connection for RP 
had been denied because no new and material evidence had been 
submitted.  Thereafter, the RO, in its January 2006 Statement 
of the Case (SOC), decided the case on the merits.  
Notwithstanding the RO's decision to address the case on the 
merits, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the Board may 
consider the underlying claim on its merits.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, 
the issue before the Board involves the threshold question of 
whether new and material evidence has been received, as set 
out on the title page.



In May 2007, a videoconference hearing was held between the 
RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  

At that hearing, the appellant submitted additional evidence 
concerning his claims consisting of a private physician 
statement and lay statements dated in June 2007.  The 
appellant also submitted a written waiver of initial review 
of that evidence by the agency of original jurisdiction as is 
provided for in 38 C.F.R. § 20.1304.  However, as the case is 
being remanded, the RO will have the opportunity to review 
the evidence prior to the issuance of any Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the RO's October 2004 duty to assist letter and the 
rating decision issued in December 2004 both indicated that 
the appellant's claim for service connection for RP had 
previously been denied in June 1988, the RO altered its 
analysis of the claim in the January 2006 SOC and did not 
provide the pertinent statutory and regulatory language 
pertaining to new and material evidence.  Therefore, neither 
the appellant nor his representative have subsequently 
addressed or referenced the issue of new and material 
evidence, and for the Board to proceed would constitute a 
deprivation of the appellant's due process rights.  

It is fairly clear from the evidence of record that neither 
the appellant nor his representative were adequately notified 
of the issue of new and material evidence - not aware of the 
possibility that the issue of new and material evidence would 
be considered by the Board.  The Board, however, is required 
to consider whether the appellant has submitted new and 
material evidence warranting reopening his claim before the 
Board may consider the claim on the merits.  38 U.S.C.A. 
§§ 5108, 7104(b); Barnett v. Brown, 8 Vet. App. 1 (1995).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  As the RO did not consistently 
analyze the RP issue in terms of the need for new and 
material evidence, to include providing notice to the 
veteran, the Board is required to initially determine whether 
the claimant would be prejudiced by the Board's considering 
sub-issues and arguments or applying statutes, regulations, 
or judicial analyses which may have not been considered by 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that when the Board addresses a 
question not considered by the RO, the Board must consider 
whether the claimant had notice of that issue and whether the 
claimant would be prejudiced by lack of such notice.  Curry 
v. Brown, 7 Vet. App. 59, 66 (1994).  The Board is of the 
opinion that there is much doubt as to whether the appellant 
had notice as to the issue of new and material evidence and 
that there may be prejudice to him by the lack of such 
notice.  Under the circumstances of this case, the Board is 
of the opinion that further development is necessary in order 
to provide due process of law.  Therefore that issue will be 
remanded for additional development as directed below.

Furthermore, the basis of the denial for service connection 
for RP is that it was a pre-existing condition (described as 
"congenital" by the appellant's own doctor in an April 2007 
written statement) that was not aggravated by service beyond 
the natural progression of the condition.  The law as to the 
considerations of the presumptions of soundness and 
aggravation is therefore triggered, and must be analyzed by 
the RO/AMC.  The law provides that a veteran is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service and was not 
aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The RO has not determined whether there is clear and 
unmistakable evidence that RP pre-existed the appellant's 
entry into active military service in November 1984.  The RO 
did not determine whether or not the claimed RP shown in the 
post-service medical records is related to such a pre-
existing condition.  The RO also has not determined whether, 
if that condition did pre-exist service, there is clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated to a permanent degree in service beyond that which 
would be due to the natural progression of the condition.  

The RO has not obtained a medical opinion on these questions.  
The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, 
the appellant has not been advised as to the evidentiary 
burden placed upon him in a case in which the presumption of 
soundness has been rebutted.  Readjudication on remand should 
reflect consideration of this theory, as well as all other 
applicable theories.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
his new and material evidence claim on 
appeal, as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for any eye disorder.  
He should also be told to provide any 
evidence in his possession pertinent to 
that claim.  38 C.F.R. § 3.159 (2006).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for an eye disorder, as well 
as what evidence would substantiate his 
petition to reopen the claim.

3.  All VA medical treatment records 
relating to treatment of the appellant 
for any visual acuity condition not 
already of record should be identified 
and obtained.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

4.  After the above development is 
completed, the AMC/RO should arrange for 
the review of the appellant's claims file 
by an ophthalmologist in order to 
determine the nature, onset date and 
etiology of the appellant's claimed RP.  
The reviewing doctor should consider the 
information in the claims file to provide 
an opinion as to the onset date and 
etiology of the appellant's RP.  The 
reviewer should offer an opinion as to 
the medical probabilities that the 
current RP is attributable to the 
veteran's military service.  

The ophthalmologist should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:  

(a)  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed RP, 
can it be concluded with clear and 
unmistakable certainty that any such 
currently diagnosed condition pre-
existed the appellant's entry into 
active military service in November 
1984?  The reviewer must discuss the 
August 1984 report of medical 
examination at entry, as well as all 
other in-service and post-service 
vision testing.

(b)  If any RP pathology clearly 
pre-existed military service, can it 
be concluded with clear and 
unmistakable certainty that the pre-
existing condition did not undergo a 
worsening in service to a permanent 
degree beyond that which would be 
due to the natural progression of 
the condition?  

5.  Any additional development suggested 
by the evidence should be undertaken.  If 
the ophthalmologist determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

6.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report and examination reports.  
If any report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's RP 
claims.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories, including new and material 
evidence, the presumption of soundness 
and the aggravation of pre-existing 
conditions.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



